Under the statute passed by the legislature at its last session, conferring upon this court jurisdiction to issue the writ of habeas corpus in certain cases, the relators have applied to be released from the custody of the sheriff of Bexar County, in which they are held by him under a commitment from the Honorable Court of Civil Appeals for the Fourth Supreme Judicial District, issued upon a judgment of that court adjudging them guilty of contempt in violating a writ of injunction in force in a cause pending on appeal therein. The writs of habeas corpus were issued and such evidence and argument as the parties saw fit to offer have been heard. Their only contention is that the imprisonment is illegal for the alleged reason that no evidence was adduced before the Court of Civil Appeals to sustain the charge preferred.
On the hearing before this court the evidence offered before the Court of Civil Appeals was reproduced and, in our opinion, it tended to prove every fact essential to support the judgment of conviction. We shall not review or discuss it, for it must be understood that this court is not clothed with appellate power over such judgments, and has neither the right nor the disposition to assume a jurisdiction of that character. Nor shall we undertake at this time to define the extent of this jurisdiction, since the only reason preferred for its exercise has been shown not to exist. Whether or not the ground stated, if it existed, would sustain the application we need not determine.
The relators will be remanded to the custody of the sheriff to be held by him in obedience to the order of the Court of Civil Appeals. *Page 407